                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

 JAMES MAZZETTI,

                        Plaintiff,                    MEMORANDUM DECISION
                                                      & DISMISSAL ORDER
 v.

 UTAH DEP’T OF CORR. et al.,                          Case No. 4:19-CV-66-DN

                        Defendants.                   District Judge David Nuffer




       Plaintiff filed a prisoner civil rights complaint under 42 U.S.C.S. § 1983 (2019), (Doc.

No. 6), and was granted in forma pauperis status under 28 U.S.C.S. § 1915 (2019), (Doc. No. 5).

However, Plaintiff has not obeyed the Court's September 16, 2019 order, (id.), to file within

thirty days a "certified copy of the trust fund account statements . . . for the 6-month period

immediately preceding the filing of the complaint . . . obtained from the appropriate official of

each prison at which prisoner is confined.” 28 U.S.C.S. § 1915(a)(2) (2019). Indeed, the Court

has not heard from him at all since he first submitted his complaint on August 22, 2019.

       Accordingly, IT IS ORDERED that--for failure to obey the Court’s order and to

prosecute this case--Plaintiff's action is DISMISSED without prejudice. See DUCivR 41-2. This

action is CLOSED.

               DATED this 26th day of November, 2019.

                                              BY THE COURT:



                                              JUDGE DAVID NUFFER
                                              United States District Court
